Order entered September 11 , 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01156-CV
                                    No. 05-13-01157-CV

                              IN RE JOHN CLOUD, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
                      Trial Court Cause Nos. F93-61603, F93-61604

                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the cost of this original proceeding.


                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE